HARRIS, J.
We grant certiorari and quash the order requiring an immediate accounting and inspection of the books of the corporations involved in this action. In doing so, we of course make no ruling on the merits of the controversy. However, it appears that the judge’s order was entered at least prematurely. The hearing was on a motion for the appointment of a receiver. The court reserved ruling on the appointment of a receiver because there was no fraud, injury or threatened loss established by the evidence but, apparently to be safe, required an accounting and production of records. There was no notice to petitioners that this action would be considered. We therefore grant certiorari, quash the order requiring an accounting and production of records arid remand to the trial court for further action consistent with this opinion.
CERTIORARI granted and ORDER QUASHED.
THOMPSON, C.J., and PLEUS, J., concur.